Citation Nr: 0300955	
Decision Date: 01/16/03    Archive Date: 01/28/03	

DOCKET NO.  01-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of an overpayment of VA pension 
benefits of $1,623.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 waiver decision 
issued by the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO), which determined that the veteran had 
been overpaid $1,623 in VA pension benefits and which 
denied waiver of that indebtedness.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In July 1998, pursuant to his application, the veteran 
was awarded nonservice-connected VA disability pension, 
effective from May 1998, and informed that his pension 
rate depended upon his income and number of dependents.  

3.  VA subsequently learned through periodic pension 
eligibility verification reports (EVR), filed by the 
veteran, that he had earned income in excess of that 
allowed for receipt of pension, and took award action to 
retroactively terminate pension from January 1, 1999, 
through April 30, 2000, and this action resulted in the 
establishment of an overpayment of $1,623.  

4.  Recovery of the indebtedness would result in undue 
hardship to the veteran. 


CONCLUSION OF LAW

Waiver of the overpayment of VA pension benefits in the 
amount of $1,623 is consistent with the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence 
necessary to substantiate claims and requires VA to notify 
claimants and representatives of the evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO has, in 
correspondence, a waiver decision, and statements of the 
case, informed the appellant of the evidence necessary to 
substantiate his pending claim.  The veteran and 
representative have been informed of the applicable laws 
and regulations governing overpayment of VA benefits and 
of the basis for calculation of the specific overpayment 
charged against him.  He has been informed of the evidence 
considered in evaluation of his case and has been 
requested to provide detailed financial and dependency 
information he may have in support of his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that the duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107. 

Because it has been determined by the RO that there was no 
willful intention on the veteran's part to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment, it must then be determined 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, 
in which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this 
determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1)  The fault of the debtor, (2) balancing of 
fault between the veteran and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of 
any existing benefit(s), (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributed to the creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  So defined, the concept 
of fault does not mean bad faith or fraud and does not 
contemplate any act of moral turpitude or wrongdoing.  
Simply stated, any action or inaction of the debtor which 
contributes to the creation of the debt constitutes fault.

Facts:  Pursuant to his application, the RO granted 
entitlement to VA improved pension benefits in a July 1998 
rating action.  It was determined that the veteran had 
30 percent disability for left hip replacement, 30 percent 
disability from renal insufficiency due to scleroderma 
overlap syndrome with hypertension, and 10 percent 
disability for multiple chronic brain infarcts.  The 
veteran was informed of this and told that additional 
financial information was necessary for VA to be able to 
determine the amount of pension he would receive and that 
his actual rate of pension depended upon his countable 
income and number of dependents.  The veteran thereafter 
filed an EVR indicating his recent receipt of income and 
the fact that he contributed to the support of two 
children who were not in his custody including the 
maintenance of health insurance on their behalf.  The 
veteran was thereafter approved for pension and the 
monthly payment rate varied based upon computed income in 
accordance with standard pension procedures.  

The RO subsequently learned through an EVR that the 
veteran had income during 1999 and 2000, which exceeded 
the statutory amount for payment of VA improved pension 
benefits.  Specifically, the veteran was shown to have 
earned $19,839 during 1999.  The maximum annual rate 
allowable for that year was $11,497.  The RO subsequently 
took award action to retroactively terminate the veteran's 
pension from January 1, 1999, through April 30, 2000.  The 
actual overpayment this created included the calculated 
amounts of pension that the veteran received of $306 
monthly from January through April 1999, $223 from May 
1999, $8.66 for June through December 1999, and $25 for 
December 1999 through April 2000.  This amount actually 
totaled $1,623.96, but was rounded down.  

At the time the veteran disagreed with this decision in 
April 2001, he reported that he had recently lost work due 
to an injury to his shoulder and that he had been 
subsisting on workmen's compensation insurance which was 
inadequate to meet his monthly expenses.  However, by the 
time of his substantive appeal in November 2001, the 
veteran was shown to be back to work on a full-time basis.  
In a substantive appeal, the veteran indicated that he had 
provided VA all information requested of him during his 
receipt of pension benefits.  He related that he was sent 
annual EVRs for completion, which he accurately completed 
and posted to VA.  He indicated that he had not received 
notice that it was necessary that he immediately report 
changes in his income other than completing annual EVRs.  
The veteran also wrote that an earlier EVR, which reported 
$1,500 in annual interest income, was a mistake and that 
this amount should have been reported as $15.

In November 2001, the veteran filed a financial status 
report, which indicated that he was again gainfully 
employed as a telephone equipment installer with an annual 
wage of approximately $20,000.  Monthly net income was 
around $1,400 as were average monthly expenses.  

Analysis:  Routine correspondence posted to the veteran in 
connection with his award of VA pension benefits indicates 
that his periodic pension payments generally depended upon 
his income and the number of his dependents.  In the April 
1999 VA notification that pension was approved, the 
veteran was told it was his responsibility to timely 
report if his "family income changes."  Accordingly, the 
Board finds that the veteran was substantially at fault in 
failing to report increased income (all individuals 
dealing with the Government are constructively expected to 
have a basic understanding of the applicable laws and 
regulations governing entitlement to benefits which they 
are receiving). 

A review of the evidence on file shows that the veteran 
did complete EVR's and responded to other requests for 
information regarding medical and dependency expenses.  It 
is apparent that the veteran has been employed in his 
current profession for many years with a fairly consistent 
income.  Pension was approved during a period when the 
veteran was unable to work but when he returned to full-
time work, he did not immediately report that fact.  

While the veteran wrote in October 2000 questioning the 
amount of the overpayment at issue in this case, the Board 
finds that the calculated amount of $1,623 was properly 
and accurately created.  The veteran's income from 
January 1, 1999, through April 30, 2000, is shown to have 
exceeded the statutory amount for payment of pension and 
the record shows that he received $306 monthly for four 
months, from January through April 1999, and $223 in May 
1999.  The $1,623 overpayment debt was properly calculated 
and properly created.

There is no evidence nor is there any argument that the 
veteran changed his position in reliance upon a granted VA 
benefit.  As it does not appear that the veteran continues 
to receive VA pension at this time, requiring repayment of 
this debt would not appear to defeat the purpose of any 
existing benefit.  To the extent that recovery of the 
overpayment is waived, the veteran would be unjustly 
enriched by the amount of the waiver since this represents 
benefits paid him that he was not entitled.  

However, the Board finds that the veteran's income and 
assets are not sufficient to permit payment of the 
overpayment of indebtedness without resulting in financial 
hardship.  While the veteran is shown to have a consistent 
annual income of approximately $20,000, he is not shown by 
the evidence on file to own any significant assets, 
including bank accounts or other investments sufficient to 
earn $1,500 in annual interest income.  Although he 
reported this income in a February 2000 EVR, he later 
wrote that this was a mistake and that the interest income 
should have been $15.  The Board finds that the latter 
figure is more consistent with the veteran's financial 
statements.  

Moreover, the veteran's most recent financial status 
report indicates only $9 left over each month after 
payment of all outstanding expenses from net monthly 
income.  The Board finds that the veteran has fairly 
reported these expenses and that the amounts listed of 
$300 for rent, $150 for food, etc., are reasonable monthly 
expenses and conservative under all the circumstances.  
There is not an excess of consumer credit debt reported 
nor other expenses listed which might be fairly excluded 
at not being for basic necessities of life.  The veteran's 
vehicle and a significant monthly expense for gasoline are 
clearly used in the performance of his employment.  

Upon consideration of all of the relevant facts in this 
case, the Board concludes that recovery of the 
indebtedness would result in undue hardship to the 
veteran.  Accordingly, as waiver of the overpayment of VA 
pension benefits in the amount of $1,623 is consistent 
with the principles of equity and good conscience, the 
benefit sought on appeal is granted. 


ORDER

Waiver of recovery of overpayment of VA pension benefits 
of $1,623 is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

